DETAILED ACTION
A.	This action is in response to the following communications: Applicant remarks filed on 02/10/2021.
B.	Claims 1-20 remains pending.
C.	Final Rejection mailed on 11/20/2020 has been withdrawn due to Applicant’s remarks filed on 02/10/2021.



Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Straub, Christian David (US Pub. 2019/0236825A1), herein referred to as “Straub”.




As for claims 1 and 12, Straub teaches.  A computer readable medium and corresponding data conversion server containing a computer program, wherein the computer program includes commands which cause a computer to execute steps, the steps comprising:
Specific to claim 12: communication unit and a processor configured to (fig.2 depicts computing environment from hardware perspective that is utilized to execute conversion server and functions; par. 128):

receiving a first data set from a mainframe (par.74 a cloud infrastructure system 102 may comprise one or more computers and/ or servers including mainframe, from here on out the mention of cloud infrastructure system or system refers back to this paragraph that it can comprise of a mainframe computer and the like);

converting the first data set into first data of a JSON (JavaScript Object Notation) type (JSON protocol is mentioned as example protocol but throughout the reference this is reduced as simply protocol and the conversion between protocols; par. 98 and 103);

generating a web page based on the first data by converting the first data into a first widget (par.264 and 274 webpage has widget generated based upon data received during design of a new mobile application at fig.14; par. 252); and

transmitting, regardless of request from a user terminal, the web page including the first widget to a web browser of  the user terminal so that the web page is output through the web browser of the user terminal, wherein the webpage includes a user interface that allows user interaction (fig.31; par.283-284 transmission of the web page is dependent on the cloud infrastructure system 102 not the user device; the user device is allowed interaction with the developed/created webpage that has at least a widget displayed for interaction).


As for claims 2 and 12, Straub teaches. The computer readable medium of claim 1 and corresponding data conversion server of claim 11, wherein the converting the first data set into first data of JSON (JavaScript Object Notation) type for generating a web page comprises:

converting the first data set created in an EBCDIC (extended binary-coded decimal interchange code) type into UTF-16 (16-bit Unicode Transformation Format) type; storing the first data set converted into the UTF-16 type as a Java object; and converting the Java object into data of JSON type (par.97,98 and 103 wherein the cloud infrastructure  system is a mainframe and the system communicates via conversion of data between mainframe and Enterprise system such as one that runs UNIX to output to data formats via conversion on the server to Javascript object notation “JSON”.


As for claims 3 and 13, Straub teaches. The computer readable medium of claim 1 and corresponding data conversion server of claim 11, wherein the generating the web page based on the first data comprises: determining the first widget to output the first data among widgets outputable from the webpage by analyzing a structure of the first data; and mapping the first widget and the first data (par.255 a map-based design where screen items are arranged on a predefined map, or the like. FIGS. 17A and 17B illustrate user interface 1700 that provides a developer with a set of designs 1710 specific to the type of screen selected previously).

As for claims 4 and 14, Straub teaches. The computer readable medium of claim 3 and corresponding data conversion server of claim 13, wherein the mapping the first widget and the first data comprises: recognizing an attribute value of the first widget; recognizing a key-value store corresponding to the attribute value of the first data; and applying the key-value store to the first widget (fig.15a illustrate user interface 1500 that provides a developer with a set of screen types 1510 that define the first screen of the new mobile application. FIG. 15A illustrates a default selection of a first screen as a simple screen type. FIG. 15B illustrates that a developer has selected a screen with top tabs. The application definition wizard can prompt or otherwise guide a developer to specify details of the first screen of the mobile application. In one aspect, a developer can be presented with a set of user interface elements specific to the type of screen selected previously. FIGS. 16A and 16B illustrate user interface 1600 that provides a 

As for claims 5 and 15, Straub teaches. The computer readable medium of claim 3 and corresponding data conversion server of claim 13, wherein the widgets include at least one of a table type widget, a text area type widget or a button type widget (fig.17b depicts developers choices of UI elements for mobile application creation including text, buttons, etc…).

As for claims 6 and 16, Straub teaches. The computer readable medium of claim 3 and corresponding data conversion server of claim 13, wherein the determining the first widget to output the first data among widgets output able from the webpage by analyzing the structure of the first data comprises defining the first widget based on at least one of attributes included in the first data, and wherein the attributes included in the first data include at least one of a coordinate attribute, an underline attribute, a color attribute or a blink attribute (par.277 even-though the UI widget “title bar” is explained it is realized that any widgets displayed are also customizable as this was exemplary: “ For example, title bar 2710 may have a relatively static color scheme, positioning, etc. that is easily represented by a pre-rendered image.”) .

As for claims 7 and 17, Straub teaches. The computer readable medium of claim 1 and corresponding data conversion server of claim 11, wherein the transmitting the web page to the web browser so that the web page is output through the web browser comprises: generating an HTML (Hypertext Markup Language) code based on the web 

As for claims 8 and 18, Straub teaches. The computer readable medium of claim 1 and corresponding data conversion server of claim 11, further comprising: receiving a first user input associated with the first data from the user terminal; and converting the first user input to second data of JSON type (par.98 conversion into JSON type).

As for claims 9 and 19, Straub teaches. The computer readable medium of claim 8 and corresponding data conversion server of claim 18, further comprising: converting the second data to a second data set; and transmitting the second data set to the mainframe (par.97-98 communication between cloud infrastructure system and enterprise systems).

As for claims 10 and 20, Straub teaches. The computer readable medium of claim 8 and corresponding data conversion server of claim 18, further comprising: receiving a second user input related to customizing the web page from the user terminal; and changing the web page based on the second user input (fig.17b is one of many examples that the developer can change the output of a mobile application that the user is developing).





(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        February 26, 2021